ROBINSON, J.
The provision of Section 10989, General Code, making physical disability or infirmity a ground for the appointment of a guardian of the property of a person mentally competent, but physically incompetent, is an unwarranted abridgement of the liberty of such person and an unwarranted abridgement of his right to acquire, possess and protect property, and is in violation, in that respect, of Section 1, Article I,"of the Constitution of Ohio.
Judgment reversed.
Marshall, C. J., Wanamaker, Jones, Matthias, Day and Allen, JJ., concur.